Exhibit 10.4

SUBORDINATION AGREEMENT

Borrower: WORLD ENERGY SOLUTIONS, INC.

100 Front Street, 20th Floor

Worcester, Massachusetts 01608

Creditor: MASSACHUSETTS CAPITAL RESOURCE COMPANY

420 Boylston Street

Boston, Massachusetts 02116

Lender: COMMERCE BANK & TRUST COMPANY

386 Main Street

Worcester, Massachusetts 01608

THIS SUBORDINATION AGREEMENT is entered into among WORLD ENERGY SOLUTIONS, INC.,
a Delaware corporation, (“Borrower”), whose address is 446 Main Street,
Worcester, Massachusetts 01608; Commerce Bank & Trust Company (“Lender”), a
Massachusetts banking corporation whose address is 386 Main Street, Worcester,
Massachusetts 01608; and Massachusetts Capital Resource Company (“Creditor”),
whose address is 420 Boylston Street, Boston, Massachusetts 02116. As of the
date of this Agreement, Borrower is or will be indebted to Creditor and Lender.
Borrower and Creditor each want Lender to provide financial accommodations to
Borrower in the form of (a) new credit or loan advances, (b) an extension of
time to pay or other compromises regarding all or part of Borrower’s present
indebtedness to Lender, or (c) other benefits to Borrower. Borrower and Creditor
each represent and acknowledge to Lender that Creditor will benefit as a result
of these financial accommodations from Lender to Borrower, and Creditor
acknowledge receipt of valuable consideration for entering into this Agreement.
Based on the representations and acknowledgments contained in this Agreement,
Creditor and Borrower agree with Lender as follows:

1. Definitions. The following words shall have the following meanings when used
in this Agreement. Terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. All references
to dollar amounts shall mean amounts in lawful money of the United States of
America.

Agreement. The word “Agreement” means this Subordination Agreement together with
all exhibits and schedules attached to this Subordination Agreement from time to
time, if any, and as amended from time to time.

Borrower. The word “Borrower” means World Energy Solutions, Inc.

Creditor. The word “Creditor” means Massachusetts Capital Resource Company.

Lender. The word “Lender” means Commerce Bank & Trust Company.



--------------------------------------------------------------------------------

Security Interest. The words “Security Interest” mean and include without
limitation any type of collateral security, whether in the form of a lien,
charge, mortgage, deed of trust, assignment, pledge, chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever, whether created by law, contract
or otherwise.

Subordinated Indebtedness. The words “Subordinated Indebtedness” mean and
include without limitation all present and future indebtedness, obligations,
liabilities, claims, rights and demands of any kind which may be now or
hereafter owing from Borrower to Creditor. The term “Subordinated Indebtedness”
is used in its broadest sense and includes without limitation all principal, all
interest, all costs and attorneys’ fees, all sums paid for the purpose of
protecting the rights of a holder of security (such as a secured party paying
for insurance on collateral if the owner fails to do so), all contingent
obligations of Borrower (such as a guaranty), and all other obligations, secured
or unsecured, of any nature whatsoever.

Superior Indebtedness. The words “Superior Indebtedness” mean and include
without limitation all present and future indebtedness, obligations,
liabilities, claims, rights and demands of any kind which may be now or
hereafter owing from Borrower to Lender. The term “Superior Indebtedness” is
used in its broadest sense and includes without limitation all principal, all
interest, all obligations under letters of credit issued by the Lender for the
benefit of the Borrower, all costs and attorneys’ fees, all sums paid for the
purpose of protecting Lender’s rights in security (such as paying for insurance
on collateral if the owner fails to do so), all contingent obligations of
Borrower (such as a guaranty), all obligations arising by reason of Borrower’s
accounts with Lender (such as an overdraft on a checking account), and all
others obligations of Borrower to Lender, secured or unsecured, of any nature
whatsoever.

2. Subordination. All Subordinated Indebtedness of Borrower to Creditor is and
shall be subordinated in all respects to all Superior Indebtedness of Borrower
to Lender as provided for in this Agreement. If the Creditor holds one or more
Security Interests, whether now existing or hereafter acquired, in any of
Borrower’s real property or personal property, the Creditor also subordinates
all its Security Interests to all such Security Interests held by Lender,
whether the Lender’s Security Interest or interests exist now or are acquired
later.

3. Payments to Creditor. Except as provided below, Borrower will not make and
Creditor will not accept, at any time while any Superior Indebtedness is owing
to Lender or Lender has a commitment with Borrower to advance any Superior
Indebtedness, (a) any payment upon any Subordinated Indebtedness, (b) any
advance, transfer or assignment of assets to Creditor in any form whatsoever
that would reduce at any time or in any way the amount of Subordinated
Indebtedness, or (c) any transfer of any assets as security for the Subordinated
Indebtedness, in each case except upon Lender’s prior written consent.
Notwithstanding the foregoing, Borrower may make regularly scheduled payments of
interest and principal to Creditor as long as Borrower is not prohibited from
doing so pursuant to Section 1.09(b) of that certain Note Purchase Agreement,
dated as of October 3, 2012, between Borrower and Creditor.

In the event of any distribution, division or application, whether partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of Borrower’s assets, or the

 

2



--------------------------------------------------------------------------------

proceeds of Borrower’s assets, in whatever form, to Creditor of Borrower or upon
any indebtedness of Borrower, whether by reason of liquidation, dissolution or
other winding-up of Borrower, or by reason of any execution sale, receivership,
insolvency, or bankruptcy proceeding, assignment for the benefit of Creditor,
proceedings for reorganization, or readjustment of Borrower or Borrower’s
properties, then and in such event, (a) the Superior Indebtedness shall be paid
in full before any payment is made upon the Subordinated Indebtedness, and
(b) all payments and distributions, of any kind or character and whether in
cash, property, or securities, which shall be payable or deliverable upon or in
respect of the Subordinated Indebtedness shall be paid or delivered directly to
Lender for application in payment of the amounts then due on the Superior
Indebtedness until the Superior Indebtedness shall have been paid in full. For
purposes of this Agreement, “payment in full” of the Superior Indebtedness shall
mean payment in full in cash or cash equivalents.

In order that Lender may establish its right to prove claims and recover for its
own account dividends based on the Subordinated Indebtedness, the Creditor does
hereby assign all its right, title and interest in such claims to Lender. The
Creditor further agrees to supply such information and evidence, provide access
to and copies of such of Creditor’s records as may pertain to the Subordinated
Indebtedness. For such purposes, the Creditor hereby irrevocably authorize
Lender in its discretion to make and present for or on behalf of the Creditor
such proofs of claims on account of the Subordinated Indebtedness as Lender may
deem expedient and proper and to receive and collect any and all dividends,
payments or other disbursements made thereon in whatever form the same may be
paid or issued and to apply the same on account of the Superior Indebtedness.

Should any payment, distribution, security, or proceeds thereof be received by
the Creditor at any time on the Subordinated Indebtedness contrary to the terms
of this Agreement, the Creditor immediately will deliver the same to Lender in
precisely the form received (except for the endorsement or assignment of the
Creditor where necessary), for application on or to secure the Superior
Indebtedness, whether it is due or not due, and until so delivered the same
shall be held in trust by the Creditor as property of Lender. In the event the
Creditor fails to make any such endorsements or assignment, Lender, or any of
its officers on behalf of Lender, is hereby irrevocably authorized by the
Creditor to make the same.

4. Creditor’s Notes. The Creditor agrees not to sell, assign, pledge or
otherwise transfer, in whole or in part, any of its Subordinated Notes or any
other document or instrument evidencing its Subordinated Indebtedness, or any
interest therein, to any other person or entity unless such transferee expressly
acknowledges to the Lender in writing the subordination provided for herein and
agrees to be bound by all of the terms hereof.

5. Creditor’s Representations and Warranties. The Creditor represents and
warrants to Lender that:

(a) no representations or agreements of any kind have been made to the Creditor
which would limit or qualify in any way the terms of this Agreement;

(b) this Agreement is executed at Borrower’s request and not at the request of
Lender;

 

3



--------------------------------------------------------------------------------

(c) Lender has made no representation to the Creditor as to the creditworthiness
of Borrower; and

(d) The Creditor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower’s financial condition. The
Creditor agrees to keep adequately informed from such means of any facts,
events, or circumstances which might in any way affect the Creditor’s risks
under this Agreement and the Creditor further agrees that Lender shall have no
obligation to disclose to the Creditor information or material acquired by
Lender in the course of its relationship with Borrower.

6. Creditor’s Waivers. The Creditor waives any right to require Lender:

(a) to make, extend, renew, or modify any loan to Borrower or to grant any other
financial accommodations to Borrower whatsoever;

(b) to make any presentment, protest, demand, or notice of any kind, including
notice of any nonpayment of the Superior Indebtedness or of any nonpayment
related to any Security Interests, or notice of any action or nonaction on the
part of Borrower, Lender, any surety, endorser, or other guarantor in connection
with the Superior Indebtedness, or in connection with the creation of new or
additional Superior Indebtedness;

(c) to resort for payment or to proceed directly or at once against any person,
including Borrower;

(d) to proceed directly against or exhaust any Security Interests held by Lender
from Borrower, any other guarantor, or any other person;

(e) to give notice of the terms, time, and place of any public or private sale
of personal property security held by Lender from Borrower or to comply with any
other applicable provisions of the Uniform Commercial Code;

(f) to pursue any other remedy within Lender’s power; or

(g) to commit any act or omission of any kind, at any time, with respect to any
matter whatsoever.

7. Lender’s Rights. Lender may take or omit any and all actions with respect to
the Superior Indebtedness or any Security Interests for the Superior
Indebtedness without affecting whatsoever any of Lender’s rights under this
Agreement. In particular, without limitation, Lender may, without notice of any
kind to Creditor:

(a) make one or more additional secured or unsecured loans to Borrower;

(b) repeatedly alter, compromise, renew, extend, accelerate, or otherwise change
the time for payment or other terms of the Superior Indebtedness or any part
thereof, including increases and decreases of the rate of interest on the
Superior Indebtedness; extensions may be repeated and may be for longer than the
original loan term;

 

4



--------------------------------------------------------------------------------

(c) take and hold Security Interests for the payment of the Superior
Indebtedness, and exchange, enforce, waive, and release any such Security
Interests, with or without the substitution of new collateral;

(d) release, substitute, agree not to sue, or deal with any one or more of
Borrower’s sureties, endorsers, or guarantors on any terms or manner Lender
chooses;

(e) determine how, when and what application of payments and credits shall be
made on the Superior Indebtedness;

(f) apply such security and direct the order or manner of sale thereof, as
Lender in its discretion may determine; and

(g) assign this Agreement in whole or in part.

8. Default by Borrower. If Borrower becomes insolvent or bankrupt, this
Agreement shall remain in full force and effect. In the event of a corporate
reorganization or corporate arrangement of Borrower under the provisions of the
Bankruptcy Code, as amended, this Agreement shall remain in full force and
effect and the court having jurisdiction over the reorganization or arrangement
is hereby authorized to preserve such priority and subordination in approving
any such plan of reorganization or arrangement. Any payment default under the
terms of the Subordinated Indebtedness or any other event of default which could
result in an acceleration of the Subordinated Indebtedness also shall be a
default under the terms of the Superior Indebtedness to Lender.

9. Duration and Termination. This Agreement will take effect when received by
Lender, without the necessity of any acceptance by Lender, in writing or
otherwise, and will remain in full force and effect until Creditor shall notify
Lender in writing by facsimile transmission (with confirmation of complete
delivery), reputable overnight courier or by first-class mail, postage prepaid,
at the address shown above (or such other address as Lender shall notify
Creditor of by the same method) to the contrary, which notice shall be effective
upon receipt by Lender. Any such notice shall not affect the Superior
Indebtedness owed Lender by Borrower at the time of such notice, nor shall such
notice affect Superior Indebtedness thereafter granted in compliance with a
commitment made by Lender to Borrower prior to receipt of such notice, nor shall
such notice affect any renewals of or substitutions for any of the foregoing.
Such notice shall affect only indebtedness of Borrower to Lender arising after
receipt of such notice and not arising from financial assistance granted by
Lender to Borrower in compliance with Lender’s obligations under a commitment.

10. Miscellaneous Provisions. The following miscellaneous provisions are a part
of this Agreement:

No provision contained in this Agreement shall be construed:

(a) as requiring Lender to grant to Borrower or to Creditor any financial
assistance or other accommodations, or

 

5



--------------------------------------------------------------------------------

(b) as limiting or precluding Lender from the exercise of Lender’s own judgment
and discretion about amounts and times of payment in making loans or extending
accommodations to Borrower including, without limitation, the exercise of
Lender’s judgment and discretion as to whether or not to permit Borrower to
incur additional Subordinated Indebtedness.

Amendments. This Agreement constitutes the entire understanding and agreement of
the parties as to the matters set forth in this Agreement. No alteration of or
amendment to this Agreement shall be effective unless made in writing and signed
by Lender, Borrower, and Creditor.

Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all of Lender’s
costs and expenses, including attorneys’ fees and legal expenses, incurred in
connection with enforcement of this Agreement. Lender may pay someone else to
help enforce this Agreement, and Borrower shall pay the costs and expenses of
such enforcement. Costs and expenses include Lender’s attorneys’ fees and legal
expenses whether or not there is a lawsuit, including attorneys’ fees and legal
expenses for bankruptcy proceedings (and including efforts to modify or vacate
any automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. Borrower also shall pay all court costs and such additional
fees as may be directed by the court.

Successors. This Agreement shall extend to and bind the respective successors
and assigns of the parties to this Agreement, and the covenants of Borrower and
Creditor respecting subordination of the Subordinated Indebtedness in favor or
Lender shall extend to, include, and be enforceable by any transferee or
endorsee to whom Lender may transfer any or all of the Superior Indebtedness.

Counterparts. This Agreement may be executed in any number of counterparts, all
of which together shall constitute one and the same instruments, and each of the
parties hereby may execute this Agreement by signing any such counterpart.

Waiver. Lender shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Lender. No delay
or omission on the part of Lender in exercising any right shall operate as a
waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Creditor, shall constitute a waiver of any of Lender’s rights or of
the Creditor’ obligations as to any further transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

6



--------------------------------------------------------------------------------

BORROWER AND CREDITOR ACKNOWLEDGE HAVING READ ALL OF THE PROVISIONS OF THIS
SUBORDINATION AGREEMENT, AND BORROWER AND CREDITOR AGREE TO ITS TERMS. THIS
AGREEMENT IS DATED AS OF DECEMBER 30, 2013. THIS AGREEMENT IS EXECUTED UNDER
SEAL.

 

BORROWER:     WORLD ENERGY SOLUTIONS, INC.     By:  

/s/ James Parslow

      James Parslow, Chief Financial Officer and Treasurer CREDITOR:    
MASSACHUSETTS CAPITAL RESOURCE COMPANY     By:  

/s/ Paul Bolger

      Paul Bolger, President LENDER:     COMMERCE BANK & TRUST COMPANY     By:  

/s/ Thomas Moschos

      Thomas Moschos, Commercial Loan Officer

 

7